Title: To James Madison from James Monroe, 6 December 1787
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Decr. 6th. 1787.
I have had hopes of being able to give you something from the proceedings of the Assembly of an interesting nature which might also be agreeable. But perhaps yr. wishes in this respect may not even yet be gratified. The resolutions respecting the Constitution you have long since receiv’d. In those you find no provision for the pay or priviledges of the members of the Convention. These especially the former were thought the subject matter for an act & were seperated from them. A few days since resolutions were brought in by Mr. Hopkins & supported by Messrs. Henry & Mason for this purpose & providing funds for defraying the expence of deputies to attend other convention or Conventions of the States, if this Convention shod, think the measure expedient, wh. were adopted by the house by a majority of abt. 15. The bill is not yet brought in. The B. debt business hath also been another subject of curious managment. Resolutions of absolute repeal pass’d the committee first by a great majority. Without any apparent necessity Messrs. Mason & Nicholas who advocated them agreed to a clause of suspension untill the other states shod. pass similar laws of repeal. When the bill was under discussion yesterday Nicholas who had been most active & zealous in the business chang’d his former ground in every instance and acceded to the proposition of Mr. Henry wh. suspended its effect untill G. B. shall have complied. Owning himself convinc’d by the arguments that had been us’d, this Gentn. appears to have abandon’d the prospect of instalments wh. he brought forward early in the session. That of district or circuit courts seems also to be despair’d of by those who are desirous of amending this branch of our system. A bill of Mr. Henry’s for prohibiting the importation of foreign distill’d spirits & other purposes, is among the orders of the day & will most probably be thrown out. It appears difficult to organize the affrs. of this & perhaps of any one State in a tolerable manner & it is doubtful, if it were done whether it cod. be executed or whether the people wod. not have it repeal’d the next Assembly. The ct. of chy. break up tomorrow. The chancelor is yet present but in a low state of health. I doubt whether I shall stay untill the end of the session, Mrs. M. & her sister are with me. What is new with you. I think the cloud wh. hath hung over us for sometime past is not yet dispell’d or likely soon to be. Sincerely I am dr Sir yr. friend & servant
Jas. Monroe
Since the above the house went in committee on a bill for amending the cty ct. law. It terminated in 2. resolutions, 1. that the administration of justice shod. be made more equal & expeditious 2. that under executns. property sold so low as to require some legislative provision for preventing it. Afterwards in the house a proposition for establishing district courts was agreed to; the alternative of extendg the term of the genl. ct. was rejected by a great majority. The plan of instalmt. will be brot. forward, and that of altering the executn. law so as to prevent property being sold but for ¾ its value. The former is the favorite of Mr. N. the latter of Mr. Henry. It is not improbable but that the district bill may fail if incumber’d with either, cod. either get a decided majority in preference to the other, yet it is possible that their division upon this point may lessen the weight of opposition to the district bill & promote its adoption.
